Welfare of laying hens (debate)
The next item is the debate on the oral question to the Commission by Paolo De Castro, on behalf of the Committee on Agriculture and Rural Development, on the welfare of laying hens - B7-0657/2010).
Mr President, Commissioner, ladies and gentlemen, today represents an important opportunity to discuss the strategic issue of protecting animal welfare in agriculture. On 1 January 2012, the terms of Council Directive 1999/74/EC will enter into force, laying down minimum standards for the protection of hens, tantamount to the abolition of conventional battery cages as a system of rearing for the production of eggs. This method of animal housing will be banned in favour of systems of rearing that guarantee better animal welfare.
Mr President, the memory of the Council of the European Union on Agriculture, held on 19 July 1999, is fresh in my mind. It was an important day, on which, as the representative of my country (at the time I was the Italian Minister for Agriculture), I contributed to the approval of this important directive by voting for it.
Now, one year after the irrevocable entry into force of the new legislation, data show that European producers are proceeding to adapt their production system, but not without running into difficulties. What we need is a concrete commitment from the Commission to safeguard animal welfare, to protect producers who have adapted their system of rearing to Council Directive 1999/74/EC, and, at the same time, to effectively guarantee the passage of the new legislation, avoiding distortions in terms of market competition.
This is why my fellow Members and I felt it appropriate to add this important topic to the agenda of the Committee on Agriculture and Rural Development, which I have the honour of chairing. Hard work over recent months, involving all parliamentary groups, resulted in the oral question of 28 October 2010, which puts three important issues to the Commission:
Firstly, to report on the implementation of the new legislation within the Member States;
Secondly, the actions to be taken in the Member States to guarantee compliance with the terms of the directive, and compromising where necessary with those undertakings that show a genuine desire to adapt.
Lastly, measures and guarantees to be adopted to avoid crises in the egg market in the coming years and to prevent unfair competition from third countries that are not obliged to respect the European Union directive within the European internal market.
These are the queries to which we are awaiting concrete and definitive responses from the Commission. Lastly, we ask the Commissioner to guarantee a more transparent market, along the lines of the concept of so-called reciprocity of rules, in order to facilitate the prospect of greater international convergence on the animal welfare standards applied by the European Union.
Attending to this matter, which we have discussed a number of times in committee since the start of the legislature, is essential to prevent Europe's efforts on animal welfare - our efforts, Commissioner - from being rendered useless by a market that is incapable of recognising the social values that are bound up in foodstuffs. We need to reduce the distorting effects of the possibility that producers outside the European rules system could translate the lesser restrictions they are subject to into greater competitive advantages.
Mr President, adopting the motion for a resolution on the welfare of laying hens, which we will vote on this morning, could represent a first and important step in this direction.
Member of the Commission. - Mr President, first of all, I was asked by Commissioner Dalli to pass on his apologies for not being able to be here in person, but I was pleased to take this question as former Commissioner in charge of animal welfare and health.
On behalf of the Commission, I would like to underline that the ban on conventional cages which was adopted in 1999 represents an important improvement for animal welfare in the European Union. Furthermore, it has stimulated intense debate worldwide. I also wish to highlight that Member States are primarily responsible for implementing EU legislation on the protection of laying hens.
The Commission is making every effort to monitor enforcement in Member States, including through inspections carried out by the Commission's experts, and through the data provided annually by the Member States on the basis of a specific Commission decision related to animal welfare inspections on farms.
Last month, in November 2010, official data for 2009 on production sites for laying hens were submitted to the Commission by 24 Member States. As of today, only 18 Member States have submitted complete data. This data shows that 66% of the production sites in those 18 Member States were keeping laying hens with free range systems, 29% with barn systems, 3.5% with conventional cage systems and 1% with enriched cages.
However, the Commission is aware that important data gaps still exist and that three Member States did not reply at all while six Member States have only provided partial data. Therefore, the above picture is far from being complete. The Commission is continually asking Member States to complete the missing data on every possible occasion, including in the Standing Committee on the Food Chain and Animal Health and the meetings of the chief veterinary officers.
Furthermore, the Commission asked Member States by a formal letter to submit their national action plans to implement the ban in order to better analyse the situation across the EU.
At this stage, the Commission is concentrating its efforts to ensure that Member States take the necessary measures to implement the ban on conventional cages by the legal deadline. Member States are responsible for ensuring that eggs not produced in compliance with the directive on the protection of laying hens are not legally marketable according to EU legislation.
A better picture of the situation will be available next year after the stakeholder meeting. The stakeholder meeting will take place in January 2011.
Today, the import of shell eggs is very limited due to the short shelf life of the product as well as EU food safety requirements. According to EU legislation, packs containing eggs imported from third countries where there are not sufficient guarantees as to the equivalency of production standards are to bear the indication of farming method as non-EU standard. This label allows imported eggs not produced according to EU welfare requirements to be clearly distinguished.
The Commission will further examine the situation with all relevant stakeholders, as I said, in a meeting to be held on 19 January 2011 in Brussels, where options to ensure the smooth enforcement of the directive will be discussed.
Mr President, we are hurtling at breakneck speed towards a situation where millions of eggs will fail to comply with European rules. After all, as has been said earlier today, it is expected that 30% of all eggs produced in 2012 will breach the battery cage ban which we agreed in 1999.
Commissioner, this is merely a matter of simple arithmetic. It costs the farmer 8 to 13% more to produce this kind of animal-friendly egg, from hens not confined in battery cages. On the other hand, whether we like it or not, the average consumer will still opt for cheap eggs and is prepared to pay only 3 to 4% more for this kind of animal-friendly egg. The competitive disadvantage that arises from this situation therefore appears to be very clear.
The key question is: what are you, the European Commission, going to do to ensure that farmers who are complying properly with the rules and who have invested in alternatives are not penalised in favour of their colleagues who are lagging behind. Commissioner, please do not just fob us off with the same old line that Member States are responsible for implementation and checks. You are the guardian of the treaties, which is why all our eyes are on you. I also find it very unfortunate that we are still discussing data and relying on getting a better picture next year, because it will be too late then!
What are we going to do? The pressure must be increased! In our resolution, we are, of course, demanding maintenance of the cage ban, more inspections, that national action plans should ultimately have to be drawn up and an export ban on any eggs which are not produced according to the rules, amongst other things.
Commission, it is your move! If you do nothing, then not only will bona fide chicken farmers suffer, but so too, I fear, will your credibility and that of all European animal welfare regulations. Now, that is a situation that I believe we all want to avoid.
Mr President, like the Chair of the Committee on Agriculture and Rural Development, Mr De Castro, 12 years ago, I, too, had the opportunity, as Minister for Agriculture, to participate in the decision to adopt the legislation that we are discussing here today. It was a very long and difficult debate because we were confronted with two contradictory values: establishing conditions for animal welfare and ensuring the sector's competitiveness. The solution reached was to favour animal welfare and allow a sufficiently long period for the sector to adapt.
Although there is still one year until the new regulations come into force, the available data on farms that have not yet adapted are of concern to us, as the Commissioner indeed confirmed. We cannot allow companies that have invested and made a great effort to be in a position to comply with this legislation to be penalised or subject to unfair competition.
I am grateful to the Commissioner for the information that she has provided us with, but we would like to obtain more detailed information on what point each Member State has actually reached. We would also like to know what specific procedures the Commission is thinking of following to ensure that companies can, in general, comply with this legislation on 1 January 2012, other than those the Commissioner has mentioned, and if there is actually a framework of penalties with a modicum of uniformity between the various Member States. This is the intention of the resolution that we are discussing today, which will, I am sure, be widely supported in Parliament. However, my group will be voting against removing, in whole or in part, points F, 8, 9 and 14, which contain wordings and objectives that we doubt are compatible with EU law and that will reduce the resolution's credibility if they remain.
on behalf of the ALDE Group. - Mr President, I would like to thank the Commissioner for the information at the beginning of this debate.
Regardless of whether you have the complete picture or not, the hard fact is that, as of 1 January next year, 80 million eggs in the European Union are likely to be produced under illegal cage systems. That is going to be a fact. We have a 12-month laying cycle. There is no way that figure is going to change dramatically by that time.
I would like to know what I am going to say to the likes of John Campbell of Glenrath Farms and all the producers in the United Kingdom who have spent, on average, GBP 2 million each to comply with the legislation and now incur an extra cost that is between 8 and 10% higher than under a conventional cage system. What do I tell our consumers back home, to whom we promised that, by 1 January 2012, there would be no more eggs on the market produced under the old conventional battery cage systems?
I know what I want this Parliament and the Commission to say. I want to be able to go back and tell them that we are going to take tough action to make sure that the legislation is complied with. No derogations and no extensions. After all, producers have had ten years to comply. I want Member States who are compliant to be able to protect their consumers and their producers by being able to ban imports of illegally produced eggs from those producers and countries which are not compliant. I also believe that the Commission should draw up a list, once it has the information, and name and shame those who have failed to comply. It is no excuse to say that we were not aware it was coming. Ten years is a long time in any business cycle to be able to prepare and invest.
Commissioner, when you are winding up this debate, I hope you will give us a strong statement saying that you understand the concerns of producers and consumers and a promise of tough action that protects both of them.
Mr President, Commissioner, your answers have failed to convince me. The details provided by the Commission in the Committee on Agriculture and Rural Development were also far from convincing. As Mr Lyon has already stated, this is a problem facing us down the line. From 2012 onwards, 30% of the eggs on the market will be illegal. However, we have no idea how to deal with them. Apparently, we are to trust states to meet their reporting obligations - permit me to ask why we do not initiate infringement proceedings or at least threaten such action, so as to make it quite clear that, at the end of the day, European law must apply in all Member States and to all farmers? We have built up a very high level of credibility in respect of animal welfare, and this is something we must also defend. Citizens rightly expect these standards to be applied. The public is very sensitive to animal welfare issues. After all, we do provide funding and public support to the farming community because we have more stringent regulations in relation to environmental protection and animal welfare. It is not unreasonable to expect something in return from all Member States. For this reason, I should like to ask: What is the Commission going to do now? We have already made a demand at committee level. We actually need to place a catalogue of measures on the table immediately. We cannot accept the possibility of further discussions aimed at extending deadlines. It cannot be that we now penalise those who have implemented policy by allowing others to work with transitional deadlines for even longer. This will cause farmers to lose faith in the institutions of the European Union.
You raised a question in relation to labelling. What will happen with products that contain liquid egg instead of fresh eggs, for example? How can we label such products? This point must be regulated immediately at the very least.
It has already been said several times that 10 years is a long time. Everyone in the European Union must have known that these deadlines would have to be observed. There can be no excuse for Member States, including new Member States, saying: 'Sorry, but we ran out of time. Ten years really was not enough'.
The European Union is in pole position when it comes to animal welfare. We can use it to back up our arguments worldwide. We can use it in argumentation with consumers, which is why we must implement this consistently if Parliament and the Commission are not to lose credibility in relation to the implementation of European standards. For this reason, we are urgently calling on the Commission to take action, rather than wasting even more time risking a situation that will satisfy no one from 1 January 2012 onwards.
on behalf of the ECR Group. - Mr President, first of all, can I also say I am not totally convinced by what the Commissioner told us today. There have been two occasions when officials from the Commission came to the Committee on Agriculture and Rural Development and their performance and what they told us was not only unacceptable, it was abysmal and it was a disgrace.
Now I have listened to what the Commissioner said and I have listened with tremendous interest to some of the things she did say, but she has not given us anything other than the fact that they are going to meet the stakeholders in January.
So what are you going to say to the stakeholders in January, Commissioner? What is going to be the outcome of that? We want to know, because you have got to realise that, today, the last hens are already in the conventional cages that have got to meet that deadline. They are already there. There is normally a 13 to 14-month laying cycle for hens that go into conventional cages.
Now, you made a comment during your remarks and maybe you will reply or enlarge on it: you said that eggs from outside the EU not meeting equivalent standards would have a different mark. What do you mean by that? Will you take on board the point that eggs within the EU produced unlawfully after 1 January 2012 will either have the same stamp, will not be allowed to be exported outside the country in which they are produced or will not be allowed to go onto the market?
We have a terrible problem here because, as George Lyon said, there are 83 million eggs - we know that for a fact - which, on 1 January 2012 are going to be illegal. Now that is also a terrible plight for us in Europe, where people require eggs to eat. So what are we going to do here?
I really think we need to know where we are going. Will you give us an assurance that you will come back to this House in March with a proper proposal as to what you intend to do - what measures you intend to bring in - to actually control this situation? As has been outlined by others, many producers have already spent millions of pounds in conforming to the standards. They cannot now be asked to take further pain by others who are not prepared to do the same.
on behalf of the EFD Group. - Mr President, the Commission has created a huge crisis in the egg industry. Like it or not, 100 million birds will still be in cages on D-day - or should I say E-day? There is neither the cash nor the logistics to prevent this.
Insisting on the ruthless enforcement of its rules in a year's time from the comfort of an armchair may give the speaker a great feeling of satisfaction, but it could seriously jeopardise the long-term health of the British egg sector.
Let us look at the practical implications. How do you remove and dispose of 100 million hens in 24 hours? Or, how do you safely smash and dispose of 83 million eggs every day? On the assumption that you somehow succeed in either of these, where will consumers turn for their 83 million daily eggs? To Ukraine, to India, to Argentina, to Brazil, where all the eggs will have been laid in battery cages. Do any of these countries have a reputation for high welfare standards?
Once this trade starts, it will expand very rapidly by virtue of its competitive advantage. It will be very difficult to stop. It will completely undermine the efforts of colony egg producers in the UK. In effect, we will export a large slice of our industry which has just made massive investments to stay compliant with EU rules.
I believe that an intra-Community trading ban is a complete non-starter. Not only will it be impossible to police across open borders, but it could be challenged by the WTO. So the least bad solution - and I say 'least bad' - is to allow temporary derogations to non-compliant producers with conditions attached.
There are some naked images I enjoy looking at, but I do not enjoy the visual image of lorry-loads of naked, unstamped eggs leaving foreign battery cage units en route to the UK in 2012. Unstamped eggs are a gift to a fraudulent trader. We have learnt this the hard way in the UK.
Our UK solution is to mechanically stamp eggs with the code numbers that represent their method of production at the laying farm itself. This operation is proceeding on my own farm at this very moment, and the machinery is reliable. The Commission say it is far too difficult for them to organise the stamping of a special code on non-compliant eggs, despite its obvious necessity. Yes, this is, of course, the same Commission that is forcing UK sheep farmers to unnecessarily identify sheep individually with unreliable electronic equipment. What a glaring inconsistency.
The 'least bad' solution - and I use that expression again - is for the EU to insist that non-compliant Member States spend their regional funds on stamping machines and also to pay for an inspectorate whose staff are nationals of compliant Member States. This inspectorate will also visit packing stations and build up a database of the processors who use these battery cage eggs in their products.
Most UK retailers are keen to avoid trading in battery caged eggs after the deadline, but they can only succeed in this if these eggs are properly identified.
Mr President, this is not just a matter about hens in unsuitable cages, but it is about the ability of the EU to oversee the single market.
States were given 10 years to comply by 1 January 2012 or the product would be illegal. The Germans, Scandinavians, Dutch, British and others have complied, but certain large producers have simply refused. This involves massive capital costs and to comply means borrowing money. The regulation has put about 15 pence on a dozen eggs. Those bandits who do not comply might be given more time and would be clearly rewarded because they would have been given a price advantage.
Eggs from illegal cages will undercut those who obeyed the EU. One producer borrowed GBP 10 million to comply with this directive. He did the right thing.
Is the Commission going to renege and make his eggs uncompetitive? If more time is given, then the moral of this story is that, if the EU makes a directive, it pays to ignore it.
(ES) Mr President, in January 2012, 400 Spanish egg producers could disappear, which is around 30% of the total number in my country, with the loss of the production of 300 000 tonnes of eggs.
The European Union could stop producing the 80 million eggs, which amount to 2 million tonnes, and if we do not act very intelligently, the only thing that we would achieve would be that they would be covered by imports from third countries, whose animal welfare standards are much lower than those in the European Union.
This 1999 directive, which requires that the space in cages for laying hens be increased, demands that we act intelligently and positively, because otherwise, we will only weaken European production and give extra trade opportunities to third countries where the amount of space per bird is much smaller than what we currently have in the European Union.
This directive requires a great deal of effort from European producers, as in Spain alone, it is understood that the cost is around EUR 600 million. It should also not be forgotten that it has an economic impact that extends to the egg products industry and the food industry in general.
I therefore ask for your support for the amendment tabled by the Group of the European People's Party (Christian Democrats) to paragraph 2, which asks for a solution to be found at least for responsible farms and responsible businesses that are in the process of transforming their farms and will have completed that transformation by January 2012. We need to support them in transforming their facilities and give them time to complete that process, thus preventing farms from suffering irreparable damage and preventing an overnight shortage in the EU market, which will consequently increase prices for consumers.
We need to respect the directive, give the egg and egg products industries a chance and also respect the right to animal welfare and the right of consumers to a reasonable price.
(DE) Mr President, Commissioner, at this point, I would like once again to point out that a decision has already been made to ban the practice of battery farming in cages. The Member States and the egg producers have had plenty of time to implement the directive for the abandonment of conventional battery practices. The time has not run out quite yet - there are still twelve months to go before the practice is to be completely banned.
I believe that we must ensure that battery farming is completely banned by 1 January 2012. It must be possible to threaten the Member States who have not succeeded in implementing the directive by then with legal action, such as financial penalties.
We also need to ensure that eggs which originate from farming practices that do not comply with European law are not sold in the internal European market.
(DE) Mr President, Commissioner, ladies and gentlemen, we have known for twelve years that battery farming practices would be banned in the EU from 1 January 2012 onwards. How can it be that twelve years have not been enough for some Member States to implement this ban in good time and to prepare their poultry industry accordingly? This is just one of many examples of how poor implementation leads to frustration. Egg producers in Member States who have implemented the changes in good time are already experiencing competitive anomalies that run counter to the principles of the EU.
I am calling on the Commission to require that the relevant law should be upheld in all Member States and to do all it can to ensure that it is implemented. Eggs should no longer be produced in battery cages after January 2012 and the then illegal eggs should no longer be allowed to reach the shops, putting an end to their negative effect on competition. The farmers who have changed their practices to comply with EU requirements should not experience financial disadvantage while those who flout the changeover reap the economic benefits.
It is impossible to explain to people in Europe why EU law does not apply equally in all Member States and why some Member States are always seen to be dragging their feet. The recent crises show where this can lead us. We need a Europe that acts in a concerted way, rather than one in which every member can do as it pleases, regardless of the rest.
Mr President, like many mothers, I want decent animal welfare standards but I also want affordable eggs. I am not a poultry expert and my daughter's four attempts to keep pet chickens have all fallen prey to the local fox.
Therefore, I would rather listen to the professionals - like the farmer, the keeper of 30 000 happy EU-compliant hens, that I visited in my constituency last month. In the UK, the pig-farming industry learnt - to its great cost - the mistake of introducing higher animal welfare standards unilaterally. The UK's egg farmers put their confidence in the Commission, and have invested hundreds of millions of pounds getting ready for this legislation.
Public confidence in the EU is at an all-time low. You must protect those who have complied, in good faith, with this legislation. It is not time to play chicken with the egg farmers.
Mr President, I would like to thank the Commission for the answer, incomplete as it is. There are very specific questions raised by the Chair of the Committee on Agriculture and Rural Development and they have not been answered fully.
I would particularly question the figures, and perhaps you might clarify them? Did you say that 66% of production is now free-range? That is not the information I have. I dare say that the information you have is therefore selective, and you do need to have a very thorough stakeholders meeting because those are, let me say, very enriched figures. They do not at all give the true story of egg production in the European Union.
Let me also say that if it was easy to comply with this legislation and if our consumers really - and I mean this - really, really wanted welfare-friendly framing systems, they would pay the price for them. They want them. They do not value them, and they do not want to pay the price for these. I have not received one query from a consumer in my time here in the European Parliament since 2004 begging me to have this legislation implemented.
Remember that, folks. That is the fact of the situation. Having said that, it is important that this legislation passed by this House is fully implemented and that those who have invested huge amounts of money to be compliant are protected by the European Union. I think the Commission knows it will have a legal problem on its hands.
Let me address the market situation. There will be a very visible pile-up of eggs: 83 million of them on 1 January 2012 that are illegal! Morally and ethically, we cannot dump those eggs. It would be horrendous if we did, and also the market would suffer and prices to consumers would rise, and there would be protests and revolt.
The Commission needs to tell us what is going to happen on that day, because it is inevitable these eggs will be on the market and there will be a black market in eggs of some description, so we do need clarity on this.
Those who are in the transition phase also need to know that there will be no roll-back, because they are confused about the messages they are getting.
Of all of the issues we debated this week, this is a crucial one for our consumers, but also our producers. We need some answers from the Commission.
(ES) Mr President, Commissioner, as you will see, in this House we monitor compliance with legislation, including legislation that has not entered into force. If we extended that exercise to other sectors with deadlines still pending, we would have to have 15-day plenary sittings.
Today, we are discussing a sector that does not receive aid from the common agricultural policy and is suffering due to increased feed prices. It is not easy for the sector to cope with additional costs, but it must do so in order to comply with the high production standards that we set in the EU.
Everything appears to point to the fact that by 1 January 2012, producers in many Member States will not have been able to comply 100% with the deadline set. It is calculated that there will be a shortfall of 30% of production in order to cover the needs of the EU market.
The result is that fresh eggs will be produced here, and they will indeed be more expensive for consumers. We will buy eggs for processing elsewhere, and we will close the proportion of EU production that went to that market. By then, I hope that we will have had more success in requiring mutuality in our relationships with third countries.
I will conclude: the legislation will be compulsory from 2012. In the meantime, the Commission can enforce other legislation that is in force, such as electronic identification of sheep and goats, which adds value in terms of traceability and good veterinary conditions and also has a direct impact on animal welfare.
(PL) Mr President, it is quite clear what the resolution under debate is saying - there are to be no exceptions and no derogations. The European Commission is to prepare instruments for enforcement and for penalising production that is not adapted to the requirements. Unfortunately, nothing follows, either, from the statement in the preamble to the resolution that some producers will have had 12 years to adapt, while others will have had eight and yet others only five. I would add that the producers who have been given the shortest length of time to adapt supported the adaptation efforts of their counterparts in the old EU Member States by buying their non-adapted cages, unaware of the problems they were causing for themselves. Experts have found evidence to show that demand for table eggs in the European Union will exceed supply after the Laying Hens Directive has been implemented, which, in practice, will mean imports from third countries of eggs produced in cages which are certainly not adapted. I therefore call on the Commission to assess the feasibility of maintaining the ban on the use of conventional cages from 1 January 2012 while also finding solutions and clearly defined criteria for those producers who will not complete the modernisation process by 1 January 2012, as referred to in two amendments supported by my group.
According to its authors, the key argument in favour of adopting this resolution, aside from animal welfare and competitiveness, is the fact that the transitional period for making adaptations was well-known and enshrined in the directive, and that this deadline cannot be changed. I hope that the Members who accept this line of reasoning and vote in favour of the resolution will all be just as determined and unanimous when it comes to voting in favour of there being no further transitional period after 2013 for the differentiation of direct payments in the European Union, since a deadline of 2013 was enshrined in the Treaty for this transitional period. It is enshrined as such, and I do not think we should change it.
(HU) Mr President, the debate so far has made it clear that there is a serious conflict of interests between those who have completed the transition to the new system and those who have not yet done so. However, there is also a serious conflict between the old and the new Member States. I completely agree with Mr Kalinowski in that the old Member States had far more time for the transition, and in fact, they passed on their old, obsolete structures to the new Member States prior to the accession of the latter. Even so, it is evident that the rules must be followed, and it is also evident that once again, the European Union is putting its own producers at a competitive disadvantage by specifying stricter rules for them than those it applies to external suppliers for imports. Not only does it require these rules to be observed, but also quite often fails to control them effectively. Therefore, I believe that the European Commission is about to take another decision which will put EU producers at a disadvantage in relation to external markets.
(EL) Mr President, I fully acknowledge the need to safeguard equal terms of competition within the Union, for the benefit of producers who have complied with the enhanced requirements imposed by the directive. At the same time, however, we must support producers who undertake to comply, but who are unable to afford the high cost of adapting by the deadline set. Provision has been made so that products not produced in accordance with the legislation cannot be legally marketed and traded within the Community from 1 January 2012.
At the same time, however, products produced to lower animal welfare standards will continue to be imported from third countries. In other words, when numerous farms in the Union are in danger of going out of business, due to enhanced animal welfare standards, products will be imported from third countries that do not even meet the specifications which apply in the Union today. Yes, we must protect animal welfare, we must safeguard the proper treatment of animals, but we must also protect the European social and productive fabric.
(EL) Mr President, Commissioner, although all European producers should respect Community legislation and make the necessary adjustments in time, it is estimated that 30% of egg producers will not have made them by 1 January 2012. Unfortunately, this state of affairs shows us that the European Commission has failed to convince producers that it is to their advantage and a policy that has failed to persuade the directly interested parties to defend it will have difficulty succeeding, whatever the policing measures imposed. We believe that an integrated approach, which links the cost of the investment with the benefit to both the producer and the consumer from the use of enriched cages, would do more to convince producers to adopt the measure and, of course, such an approach would safeguard the distinct difference of European products, based on quality, safety and animal welfare standards, and protect them against unfair competition on unequal terms from third countries, which is exactly what we fear will happen.
(IT) Mr President, Commissioner, ladies and gentlemen, the issue of animal welfare is one that this House has tackled many times and I believe that Parliament, together with the Commission and the Council, has made a considered and balanced decision. I do not think we can backtrack on this.
We therefore have the duty to look for the best ways to apply this measure and, in this case, we must structure it with a view to responsibility and enforce it in a responsible way with regard to all those operators who are adapting their production process. It is clear that we shall not be able to postpone this date and allow an additional period of time for the transition to a responsible system of animal welfare. It is incumbent upon us to think about all those people who have begun the transformation process and are carrying it out during a time of crisis and investment difficulties.
Therefore, I should like to emphasise the issue of the transition phase to you, which takes into consideration all those farmers who have begun the adjustment process in order to take account of animal welfare, but who have not yet completed it. At such a difficult time of crisis therefore, I believe that particular attention should also be paid to these producers.
(RO) Mr President, I do not think either that it is fair for us to talk in general about a 10-year period which Member States would have had available. Romania and Bulgaria, for example, joined the European Union only three years ago, but rules are rules and they must be observed by everyone.
However, I want to urge fellow Members to vote for Amendment 2, tabled by the Group of the European People's Party (Christian Democrats). There is a large number of producers who have already started making investments to modernise their rearing systems or who are about to initiate such investments. However, these investments cannot be made overnight and it would be unfair for the producers in question to be penalised. I want to emphasise once again that it only concerns those producers who have started modifying their rearing systems, and the amendment refers to compliance with certain clearly defined conditions.
Mr President, United Kingdom producers have been investing substantial sums of money - pushing up their production costs - in preparing for the implementation of this directive because they know that Britain will implement the law. Why should they have to face unfair competition from countries that fail to implement the law or possibly are granted exemption or delayed enforcement?
The measure has been drafted with the barest minimum of enforcement, left to the precious care of greatly varying standards in 27 Member States. The language is hardly suggestive of uniformly severe enforcement. Words like 'proportionate' and 'dissuasive' have been used.
I am not in favour of the EU passing laws on behalf of Member States at all. However, if such laws are passed, it is not acceptable for some countries to be forced to comply and others granted effective exemption. Will the Commission ensure that countries that fail to comply will be prevented from exporting eggs to countries that do comply, or at least that eggs from non-complying units will not be exported? Our producers are demanding protection from unfair competition.
(PT) Mr President, Commissioner, with regard to the subject being debated here today, allow me to start by reiterating that I believe, firstly, that directives should actually be complied with and that this is equally true for Directive 1999/74/EC, and, secondly, that concerns over animal welfare is a flagship issue that the European Union should uphold. That said, it is important to stress that adapting to the directive is quite burdensome for the sector's companies: 30% per hen in Portugal. Moreover, there is no specific support from the Rural Development programme for this purpose.
As a result of the lack of capital in this sector, limited bank credit and the crisis in general, it is imperative and urgent to acknowledge that the adaptation of many companies has been delayed. It is therefore important to allow extra time for those companies - and only those companies - that have already started to adapt as required.
(IT) Mr President, Commissioner, ladies and gentlemen, none of us wishes to cast doubt on the need to implement a directive that dates back to 1999, as the credibility of this institution is at stake, and none of us wishes to cast doubt on the need to protect the wellbeing and health of animals.
However, directives also need to be based on good sense, so today in this House, I should like to make a few good-sense observations. Firstly, between 1999 and today, there has been a deep economic crisis that has hobbled businesses, industry and consumption, so many businesses have not been able to make the adjustments. Should we not take that into account?
Secondly, rigorous application of the directive from 1 January 2012 would remove many businesses from the market, paving the way for the import of eggs produced using methods that are much less protective of the animals than those required and practised in the European Union, or to the relocation of European production facilities to outside the European Union.
If this is what we want at a time of crisis - to favour a drop in employment and an increase in imports of eggs produced outside Europe, under different criteria than those imposed on our producers - then I think that we shall commit an injustice.
We worked a great deal on the idea of a substantial transition phase and I feel that I support it. Commissioner, I am asking you to guarantee it as well.
Mr President, as many colleagues across this Chamber have said, protecting producers who have complied with this legislation and spent vast amounts of money is absolutely right and is the duty of the Commission at this stage.
However, I do feel that there is something the Commission needs to realise. I have spoken to many of my own farmers who find it difficult to find the money to invest in difficult financial and economic circumstances. I am interested in the reference to the marking or stamping of eggs. I have a recent letter from the Commission which actually indicates that an additional mark would have little or no benefit because the Commission did not believe that consumers would actually differentiate.
Therefore, I would ask the Commission to indicate to us whether it has changed its mind on this issue or whether it simply does not know? Again, I would ask the Commission to indicate if it intends to go down the route of an intra-EU trade ban. I have companies in my constituency which rely on the import of eggs from other European countries. Are they simply going to force these companies to rely on third-country imports? Most certainly, the eggs there will have been produced under much less stringent welfare systems.
(PL) Mr President, there can be no debate about the fact that farmers must adapt to the 1999 directive. We understand those farmers who have already invested money in modernising cages. We are not talking about giving more time to some farmers than others, as one of the previous speakers said, but about giving the same amount of time to everyone to meet the requirements made of them and to ensure that the standards are met.
The terms 'illegal production' and 'consumer care' have a very nice ring to them, but I would like to know why we do not show the same determination in protecting consumers against the consumption of imported eggs produced in conditions which do not meet the requirements introduced in the EU. I always try to understand the situation of different groups of farmers in the individual countries, and I am in favour of solutions that help them, since I know that as a group, they are in an exceptionally difficult situation in terms of revenue. It is a shame that others in this House do not share the same view.
(DE) Mr President, it must be clear to us all that the health of our animals and, by association, human health must be our prime concern. In the Science and Technology Options Assessment (STOA) scientific committee, where we carry out technology options assessments, we also have the 'Better Life' project, which looks at ways of improving future conditions in the area of nutrition and feedstuffs. For this reason, particularly in the context of the Eighth Framework Research Programme, I would ask the Commissioner to work to ensure that the research programmes in the areas of foodstuffs/feedstuffs are strengthened, so that there is an improvement in research into the safety of foodstuffs and the health of animals and humans in this area and so that we can prepare the appropriate documents here for the citizens of Europe in the future.
Mr President, thank you for your indulgence. I wanted to mention two other points in my contribution. The issue of eggs in shell is quite visible and clear. There is, however, a massive market for processed eggs for the confectionery sector and we need to know what sort of labelling requirements there will be for that product.
I think this is where we have the greatest concerns because more and more eggs are going into the processing sector, and my fear is that we will export our cages from the European Union and then import liquid-egg and dried-egg products from those very systems in third countries.
I see you nodding in agreement. This is a very real problem for the European Union.
My other concern relates to parallel production systems and a huge problem in the marketplace if we have enriched cages coming into production while the current systems remain in production. That could cause major problems for producers and, ultimately, for consumers. So the Commission has a huge balancing act to get this right.
Member of the Commission. - Mr President, it is obvious that there is no consensus on this issue. I have heard Members here pleading for no exemptions and no derogations and, on the other hand, I have heard Members pleading for an extension. It depends on which country they come from and on the stage of development in each particular Member State.
Let me underline the Commission position. I want to repeat that, as of January 2012, conventional cages must be replaced by enriched cages or alternative systems. Therefore, eggs from conventional cages will not be legally marketable after January 2012. This is our position.
The Commission is making every effort, and we are concentrating on our efforts, to support Member States in complying with this directive. What are we doing? First of all, we are encouraging Member States to develop and complete national plans, in collaboration with the industry and major stakeholders, and we are receiving national plans which also incorporate sanctions for those industries, or those farmers, who are not in compliance with the directive.
Secondly, we are exchanging information with Member States on good monitoring practices for reporting on progress with enforcement. We are organising visits by Commission experts to see that the directive is being implemented, and we are organising appropriate meetings with stakeholders. As I said, on 19 January 2011, we have a big stakeholders' meeting at which representatives of the Member States will discuss the current state of play, and we will see how best we can support Member States who are not in compliance, so that they can complete their compliance by the end of 2011.
This is our position. After January 2012, if there are still eggs which are not legally produced, those eggs cannot be marketed, and if non-compliance is demonstrated, the Commission could, of course, undertake all the measures available under the current legal framework - initiating infringement procedures in order to ensure proper enforcement of EU legislation. Alternatives to infringement procedures are also being studied, with a view to preventing the possible illegal circulation of eggs produced in conventional cages after January 2012.
Honourable Members made many other comments and I will make sure I convey all your concerns to Commissioner Dalli who, I am sure, will take serious account of your comments.
Mr President, I know it is quite unorthodox to take the floor after the Commissioner has spoken. I am very happy with what the Commissioner has said. However, the conclusion that we are divided in this House on this issue is not justified. I would respectfully ask the Commissioner to look at the result of the final vote before judging whether this House is divided on this issue or not.
I have received four motions for resolutions tabled in accordance with Rule 115(5) of the Rules of Procedure.
The debate is closed.
The vote will take place shortly.
Mr President, can I first of all support what Esther has just said. Can I also ask the Commissioner that if she cannot speak today, she would maybe let us have a statement in writing, because I do not believe this House is divided for one moment.
Could she elaborate more on what she said on eggs from outside the European Union that do not meet equivalent standards to EU standards not being allowed in and having a separate mark. What mark does she propose for those eggs in the EU that are not allowed to carry a legal mark after 1 January 2012?
Mr Nicholson, I am sorry, it was not a point of order. As I said, the debate is closed. You had the opportunity to raise your concerns before we closed the debate.
(DE) Mr President, I simply wanted to thank the House services because we have finished in an exemplary fashion today fifteen minutes before the vote, so that chaos will be avoided in the plenary sitting. This orderly procedure sends out the right signals to the public. I should like to express my particular gratitude to the House services.
If only things were always like this. Thank you very much.
(The sitting was suspended at 11:40 and resumed at 12:00)
Written statements (Rule 149)
Council Directive 1999/74/EC lays down minimum standards for the protection of laying hens under various systems of rearing with the added objective of protecting against unfair competition among producers in the different Member States. Although I support the principles of this directive, it must not be taken lightly that, as things stand, a great many European producers - having begun the process of converting their facilities - have run into real problems in completing the transformation and risk not being ready before 1 January 2012, the final deadline for complying with the directive.
If we also bear in mind the real difficulties faced by many producers in obtaining financing to support conversion processes and the serious economic difficulties that they are still having to deal with today - with serious repercussions on the stability of their businesses and employment levels - I am convinced that something has to be done. Member States should intervene to promote measures that can help European producers in the poultry farming sector who, aiming to adapt to the new European legislation, have embarked on the process of converting their facilities but are very unlikely to complete it before the start of 2012.